DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einaz Berar (US 2006/0027468 – hereinafter Berar) in view of Tsong-Yow Lin (US 2007/0062953 – hereinafter Lin), Nick Hsu (US 2005/0109790 – hereinafter Hsu), Daria Tagliareni (US 2006/0157496 – hereinafter Tagliareni), and John Laroche (US 2008/0061073 – hereinafter Laroche).
Re Claims 1-5 and 7-11, and 13-15:
Berar discloses a rigid container (12, 24) including an interior region (16) defined at least partially by a back wall (at 22), a first sidewall (20, 34 – forward facing side) extending outwardly from the back wall (at 22) in a heightwise direction perpendicular to the back wall (at 22) of the rigid container (12, 24) to an outer edge (at 34) (additionally lip) of the first sidewall (20, 34), a second sidewall (20, 34 – opposite side) extending outwardly from the back wall (at 22) in a heightwise direction perpendicular to the back wall (at 22) of the rigid container (12, 24) to an outer edge (additionally lip)  (at 34) of the second sidewall (20, 34), the first sidewall (20, 34) and the second sidewall (20, 34) each extending laterally between a first lateral end of the rigid container (12, 24) and a second lateral end of the rigid container (12, 24), the rigid container (12, 24) further including a first front plate (18) configured to be slideably coupled to the first sidewall (20, 34) and the second sidewall (20, 34) such that the first front plate (18) is movable away from and towards along the outer edge (at 34) of the first sidewall (20, 34) and the outer edge (at 34) of the second sidewall (20, 34) between an opened position (see Fig. 1), wherein the first front plate (18) is positioned in a distal relationship (see Fig. 1), and a closed position (se Fig. 1 - when closed), the first front plate (18) including a top surface (28), a bottom surface (all portions beneath top surface 28 including the bottom portions of the sidewalls) and inner and outer sides (near 36) extending between the top (28) and bottom (opposite 28) surfaces (see Fig. 1); and wherein the first front plate (18)  includes at least one retention member (36) extending outwardly therefrom that is configured to engage at least one corresponding retention member (34) provided in operative association with the first sidewall (20, 34) or the second sidewall (20, 34) to retain the plate (18) relative to the outer edge (at 34) of the first sidewall (20, 34) or the second sidewall (20, 34) in the heightwise direction of the rigid container (12, 24) (see Figs. 1-2), but fails to teach the rigid container further including first and second front plates each including a top surface, a bottom surface and inner and outer sides extending between the top and bottom surfaces, wherein the first and second front plates are configured to be slideably coupled to the first sidewall and the second sidewall such that the first and second front plates are movable away from and towards each other along the outer edge of the first sidewall and the outer edge of the second sidewall between an opened position, wherein the first and second front plates are positioned in a distal relationship relative to one another, and a closed position, wherein the first and second front plates are positioned in an adjacent relationship relative to one another, and a cap opening is formed between the inner sides of the first and second front plates, and a flexible pouch configured to contain a stack of sheets, the flexible pouch being configured to be received within the interior region of the rigid container, the flexible pouch defining a dispenser opening and including a resealable cap for intermittently exposing and resealing the dispenser opening, wherein portions of the first and second front plates are configured to be positioned directly below, engaged against and in direct contact with a bottom portion of the resealable cap to define and overhanging portion of the resealable cap along which the bottom portion of the resealable cap is supported by and in direct contact with the first and second front plates when the first and second front plates are moved to the closed position, wherein the resealable cap includes the bottom cap portion coupled to a wall of the flexible pouch and a top cap portion pivotally coupled to the bottom cap portion and wherein each of the first and second front plates includes at least one retention member extending outwardly therefrom that is configured to engage at least one corresponding retention member provided in operative association with the first sidewall or the second sidewall to retain each plate relative to the outer edge of the first sidewall or the second sidewall in the heightwise direction of the rigid container.

Lin teaches a rigid container (1) further including first (20) and second (20) front plates each including a top surface, a bottom surface and inner and outer sides extending between the top and bottom surfaces (all portions beneath top surface  including the bottom portions of the sidewalls), wherein the first and second front plates are configured to be slideably coupled to a first sidewall (12) and a the second sidewall (12) such that the first (20) and second (20) front plates are movable away from and towards each other along an outer edge of the first sidewall (12) and an outer edge of the second sidewall (12) between an opened position (see Fig. 13), wherein the first (20) and second (20) front plates are positioned in a distal relationship relative to one another, and a closed position (see Fig. 12), wherein the first (20) and second (20) front plates are positioned in an adjacent relationship relative to one another (see Figs. 12-15), and wherein each of the first (20) and second (20) front plates includes at least one retention member (32) extending outwardly therefrom that is configured to engage at least one corresponding retention member (31) provided in operative association with the first sidewall (12) or the second sidewall (12) to retain each plate (20) relative to the outer edge of the first sidewall (12) or the second sidewall (12) in the heightwise direction of the rigid container (1) (see Figs. 1-15).  Re Claim 15: Lin teaches wherein the first and second retention arms (32) are configured to be engaged behind the first and second retention lips (31) in order to limit movement of the first and second front plates in the heightwise direction of the rigid container (see Fig. 6). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Berar with that of Lin to allow for an alternative cover design structure of a finite number of choices as known within the art.

Hsu teaches a cap opening (near 12) is formed between inner sides of first and second front plates (see Figs. 1-3), and a flexible pouch (70) configured to contain a stack of sheets, the flexible pouch (70) being configured to be received within the interior region of a rigid container (60) (see Fig. 3), the flexible pouch defining a dispenser opening (near 51), wherein portions of a first (10) and second (60) front plates are configured to be positioned directly below and engaged against a (neck) when the first (10) and second (60) front plates are moved to the closed position (see Figs. 1-6).  Re Claims 4 and 5: Hsu teaches wherein the inner sides of the first and second front plates each include a first side portion (left sidewall of 12), a second side portion (right sidewall of 12) and a central portion (central portion at 12) extending between the first and second side portions (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Berar with that of Lin and Hsu to allow dispensing from a pouch without requiring reaching into the protective cover.


Tagliareni teaches a flexible pouch (152), the flexible pouch (152) defining a dispenser opening (near 154) and including a resealable cap (164) for intermittently exposing and resealing the dispenser opening (near 154), wherein a front plate (134) is configured to be positioned directly below and engaged against a bottom portion (near 160) of the resealable cap (164) to define and overhanging portion (see Fig. 1) of the resealable cap along which the bottom portion of the resealable cap is supported by a plate (Examiner notes that Tagliareni teaches structure capable of such especially as seen when loading a package, and also capable after loading), wherein the resealable cap (164) includes the bottom cap portion (near 160) coupled to a wall of the flexible pouch (152) and a top cap portion (166) pivotally coupled to the bottom cap portion (near 160) (see Fig. 1).  Re Claims 7-11: Tagliareni teaches wherein a central portion (near 136) of an inner side of a plate has a non-linear configuration such that a cap opening is defined between the central portions of the inner sides (see Figs. 1-8C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Berar with that of Lin, Hsu, and Tagliareni to allow dispensing from a pouch without requiring reaching into the protective cover and while allowing for continued protection of the contents within.  Examiner notes the combination as cited would be capable of providing first and second plates sliding to fit under a cap member when moved to a closed position by way of the corresponding and matching parts as cited and combined by one of ordinary skill in the art.

Laroche teaches wherein a portion (52, 190) of a plate is configured to be positioned directly below, engaged against and in direct contact with a bottom portion of a resealable cap (22, 122) to define an overhanging portion (near 24, 124) of the resealable cap (22, 122) along which a bottom portion (underside of top portion at 24) of the resealable cap is supported by and in direct contact with the plate when the plate is moved to a closed position (see Figs. 1-7), wherein the resealable cap (22, 122) includes the bottom cap portion (underside of  top portion at 24) coupled to a wall of a flexible pouch and a top cap portion (near 20) pivotally coupled to the bottom cap portion (underside of top portion at 24) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Berar with that of Lin, Hsu, Tagliareni, and Laroche to additional support of an inner container for maintaining said container in optimal position for dispensing.  Examiner notes the combination as cited would be capable of providing first and second plates by way of the corresponding and matching parts as cited and combined to have two plates with similar structure as one plate as suggested by Laroche and obvious by one of ordinary skill in the art.

Further Re Claim 15:
Berar teaches wherein the first and second retention arms (near 36) are configured to be engaged behind the first and second retention lips (near 34) in order to limit movement of the first and second front plates in the heightwise direction of the rigid container (see Figs. 1-2).

Further Re Claim 16:
Berar teaches wherein a gripper tab (32) is defined along an outer side of a first plate (examiner notes the combination would be capable of providing on first and second plates by duplication of parts) (see Figs. 1 and 2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Berar in view of Lin, Hsu, Tagliareni, and Laroche and further in view of Chang-Zhi Li (US 2010/0159311 – hereinafter Li).
Re Claim 6:
Berar in view of Lin, Hsu, Tagliareni, and Laroche teaches the device of claim 5, but fails to teach wherein an alignment tab extends outwardly from at least one of the first side portion or the second side portion of the inner side of the first front plate, the alignment tab being configured to he received within a corresponding slot defined in at least one of the first side portion or the second side portion of the inner side of the second front plate when the first and second front plates are moved to the closed position.

Hsu teaches wherein an alignment tab (extension side members near 12) extends outwardly from at least one of the first side portion or the second side portion of the inner side of the first front plate (see Fig. 1), the alignment tab being configured to he received within a corresponding (area)  defined in at least one of the first side portion or the second side portion of the inner side of the second front plate when the first and second front plates are moved to the closed position (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Berar with that of Lin and Hsu to allow dispensing from a pouch without requiring reaching into the protective cover.

Li teaches a corresponding slot (133) (for a tab).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Berar in view of Lin, Hsu, Tagliareni, and Laroche with that of Li to provide a secure alignment connection between two parts. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nick Hsu (US 2005/0109790 – hereinafter Hsu) in view of Einaz Berar (US 2006/0027468 – hereinafter Berar), Tsong-Yow Lin (US 2007/0062953 – hereinafter Lin), Daria Tagliareni (US 2006/0157496 – hereinafter Tagliareni), and John Laroche (US 2008/0061073 – hereinafter Laroche).
Re Claims 1-3, 7-11, and 13-16:
Hsu teaches a cap opening (near 12) is formed between inner sides of first and second front plates (see Figs. 1-3), and a flexible pouch (70) configured to contain a stack of sheets, the flexible pouch (70) being configured to be received within the interior region of a rigid container (60) (see Fig. 3), the flexible pouch defining a dispenser opening (near 51), wherein portions of a first (10) and second (60) front plates are configured to be positioned directly below and engaged against a (neck) when the first (10) and second (60) front plates are moved to the closed position (see Figs. 1-6), but fails to teach a rigid container including an interior region defined at least partially by a back wall, a first sidewall extending outwardly from the back wall in a heightwise direction perpendicular to the back wall of the rigid container to an outer edge of the first sidewall, a second sidewall extending outwardly from the back wall in a heightwise direction perpendicular to the back wall of the rigid container to an outer edge of the second sidewall, the first sidewall and the second sidewall each extending laterally between a first lateral end of the rigid container and a second lateral end of the rigid container, the rigid container further including a first front plate configured to be slideably coupled to the first sidewall and the second sidewall such that the first front plate is movable away from and towards along the outer edge of the first sidewall and the outer edge of the second sidewall between an opened position, wherein the first front plate is positioned in a distal relationship, and a closed position, the first front plate including a top surface, a bottom surface and inner and outer sides extending between the top and bottom surfaces; and wherein the first front plate includes at least one retention member extending outwardly therefrom that is configured to engage at least one corresponding retention member provided in operative association with the first sidewall or the second sidewall to retain the plate relative to the outer edge of the first sidewall or the second sidewall in the heightwise direction of the rigid container, the rigid container further including first and second front plates each including a top surface, a bottom surface and inner and outer sides extending between the top and bottom surfaces, wherein the first and second front plates are configured to be slideably coupled to the first sidewall and the second sidewall such that the first and second front plates are movable away from and towards each other along the outer edge of the first sidewall and the outer edge of the second sidewall between an opened position, wherein the first and second front plates are positioned in a distal relationship relative to one another, and a closed position, wherein the first and second front plates are positioned in an adjacent relationship relative to one another, and a cap opening is formed between the inner sides of the first and second front plates, and a flexible pouch configured to contain a stack of sheets, the flexible pouch being configured to be received within the interior region of the rigid container, the flexible pouch defining a dispenser opening and including a resealable cap for intermittently exposing and resealing the dispenser opening, wherein portions of the first and second front plates are configured to be positioned directly below, engaged against and in direct contact with a bottom portion of the resealable cap to define and overhanging portion of the resealable cap along which the bottom portion of the resealable cap is supported by and in direct contact with the first and second front plates when the first and second front plates are moved to the closed position, wherein the resealable cap includes the bottom cap portion coupled to a wall of the flexible pouch and a top cap portion pivotally coupled to the bottom cap portion and wherein each of the first and second front plates includes at least one retention member extending outwardly therefrom that is configured to engage at least one corresponding retention member provided in operative association with the first sidewall or the second sidewall to retain each plate relative to the outer edge of the first sidewall or the second sidewall in the heightwise direction of the rigid container.

Berar discloses a rigid container (12, 24) including an interior region (16) defined at least partially by a back wall (at 22), a first sidewall (20, 34 – forward facing side) extending outwardly from the back wall (at 22) in a heightwise direction perpendicular to the back wall (at 22) of the rigid container (12, 24) to an outer edge (at 34) (additionally lip) of the first sidewall (20, 34), a second sidewall (20, 34 – opposite side) extending outwardly from the back wall (at 22) in a heightwise direction perpendicular to the back wall (at 22) of the rigid container (12, 24) to an outer edge (additionally lip)  (at 34) of the second sidewall (20, 34), the first sidewall (20, 34) and the second sidewall (20, 34) each extending laterally between a first lateral end of the rigid container (12, 24) and a second lateral end of the rigid container (12, 24), the rigid container (12, 24) further including a first front plate (18) configured to be slideably coupled to the first sidewall (20, 34) and the second sidewall (20, 34) such that the first front plate (18) is movable away from and towards along the outer edge (at 34) of the first sidewall (20, 34) and the outer edge (at 34) of the second sidewall (20, 34) between an opened position (see Fig. 1), wherein the first front plate (18) is positioned in a distal relationship (see Fig. 1), and a closed position (se Fig. 1 - when closed), the first front plate (18) including a top surface (28), a bottom surface (all portions beneath top surface 28 including the bottom portions of the sidewalls) and inner and outer sides (near 36) extending between the top (28) and bottom (opposite 28) surfaces (see Fig. 1); and wherein the first front plate (18)  includes at least one retention member (36) extending outwardly therefrom that is configured to engage at least one corresponding retention member (34) provided in operative association with the first sidewall (20, 34) or the second sidewall (20, 34) to retain the plate (18) relative to the outer edge (at 34) of the first sidewall (20, 34) or the second sidewall (20, 34) in the heightwise direction of the rigid container (12, 24) (see Figs. 1-2).  Re Claim 15: Berar teaches wherein the first and second retention arms (near 36) are configured to be engaged behind the first and second retention lips (near 34) in order to limit movement of the first and second front plates in the heightwise direction of the rigid container (see Figs. 1-2).  Re Claim 16: Berar teaches wherein a gripper tab (32) is defined along an outer side of a first plate (examiner notes the combination would be capable of providing on first and second plates by duplication of parts) (see Figs. 1 and 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hsu with that of Berar to allow for a design configuration of a sliding cover and housing as known within the art.

Lin teaches a rigid container (1) further including first (20) and second (20) front plates each including a top surface, a bottom surface and inner and outer sides extending between the top and bottom surfaces (all portions beneath top surface  including the bottom portions of the sidewalls), wherein the first and second front plates are configured to be slideably coupled to a first sidewall (12) and a the second sidewall (12) such that the first (20) and second (20) front plates are movable away from and towards each other along an outer edge of the first sidewall (12) and an outer edge of the second sidewall (12) between an opened position (see Fig. 13), wherein the first (20) and second (20) front plates are positioned in a distal relationship relative to one another, and a closed position (see Fig. 12), wherein the first (20) and second (20) front plates are positioned in an adjacent relationship relative to one another (see Figs. 12-15), and wherein each of the first (20) and second (20) front plates includes at least one retention member (32) extending outwardly therefrom that is configured to engage at least one corresponding retention member (31) provided in operative association with the first sidewall (12) or the second sidewall (12) to retain each plate (20) relative to the outer edge of the first sidewall (12) or the second sidewall (12) in the heightwise direction of the rigid container (1) (see Figs. 1-15).  Re Claim 15: Lin teaches wherein the first and second retention arms (32) are configured to be engaged behind the first and second retention lips (31) in order to limit movement of the first and second front plates in the heightwise direction of the rigid container (see Fig. 6). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hsu with that of Berar and Lin to allow for an alternative cover design structure of a finite number of choices as known within the art.


Tagliareni teaches a flexible pouch (152), the flexible pouch (152) defining a dispenser opening (near 154) and including a resealable cap (164) for intermittently exposing and resealing the dispenser opening (near 154), wherein a front plate (134) is configured to be positioned directly below and engaged against a bottom portion (near 160) of the resealable cap (164) to define and overhanging portion (see Fig. 1) of the resealable cap along which the bottom portion of the resealable cap is supported by a plate (Examiner notes that Tagliareni teaches structure capable of such especially as seen when loading a package, and also capable after loading), wherein the resealable cap (164) includes the bottom cap portion (near 160) coupled to a wall of the flexible pouch (152) and a top cap portion (166) pivotally coupled to the bottom cap portion (near 160) (see Fig. 1).  Re Claims 7-11: Tagliareni teaches wherein a central portion (near 136) of an inner side of a plate has a non-linear configuration such that a cap opening is defined between the central portions of the inner sides (see Figs. 1-8C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hsu with that of Berar, Lin, and Tagliareni to allow dispensing from a pouch without requiring reaching into the protective cover and while allowing for continued protection of the contents within.  Examiner notes the combination as cited would be capable of providing first and second plates sliding to fit under a cap member when moved to a closed position by way of the corresponding and matching parts as cited and combined by one of ordinary skill in the art.

Laroche teaches wherein a portion (52, 190) of a plate is configured to be positioned directly below, engaged against and in direct contact with a bottom portion of a resealable cap (22, 122) to define an overhanging portion (near 24, 124) of the resealable cap (22, 122) along which a bottom portion (underside of top portion at 24) of the resealable cap is supported by and in direct contact with the plate when the plate is moved to a closed position (see Figs. 1-7), wherein the resealable cap (22, 122) includes the bottom cap portion (underside of  top portion at 24) coupled to a wall of a flexible pouch and a top cap portion (near 20) pivotally coupled to the bottom cap portion (underside of top portion at 24) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hsu with that of Berar, Lin, Tagliareni, and Laroche to additional support of an inner container for maintaining said container in optimal position for dispensing.  Examiner notes the combination as cited would be capable of providing first and second plates by way of the corresponding and matching parts as cited and combined to have two plates with similar structure as one plate as suggested by Laroche and obvious by one of ordinary skill in the art.

Further Re Claims 4 and 5: 
Hsu teaches wherein the inner sides of the first and second front plates each include a first side portion (left sidewall of 12), a second side portion (right sidewall of 12) and a central portion (central portion at 12) extending between the first and second side portions (see Fig. 1).  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Berar, Lin, Tagliareni, and Laroche and further in view of Chang-Zhi Li (US 2010/0159311 – hereinafter Li).
Re Claim 6:
Hsu in view of Berar, Lin, Tagliareni, and Laroche teaches the device of claim 5 including wherein an alignment tab (extension side members near 12) extends outwardly from at least one of the first side portion or the second side portion of the inner side of the first front plate (see Fig. 1), the alignment tab being configured to he received within a corresponding (area)  defined in at least one of the first side portion or the second side portion of the inner side of the second front plate when the first and second front plates are moved to the closed position (see Fig. 1 of Hsu), but fails to teach wherein an alignment tab extends outwardly from at least one of the first side portion or the second side portion of the inner side of the first front plate, the alignment tab being configured to he received within a corresponding slot defined in at least one of the first side portion or the second side portion of the inner side of the second front plate when the first and second front plates are moved to the closed position.


Li teaches a corresponding slot (133) (for a tab).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hsu in view of Berar, Lin, Tagliareni, and Laroche with that of Li to provide a secure alignment connection between two parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651